Exhibit 10.2

 

PROTOCOLE TRANSACTIONNEL

 

SETTLEMENT AGREEMENT

(English version for information

purpose only)

 

 

 

ENTRE LES SOUSSIGNES

 

BETWEEN

 

 

 

La Société KEMET Electronics SAS

 

KEMET Electronics SAS

 

 

 

Société par actions simplifiée à associé unique, dont le siège social est situé
sis 88, Avenue d’Aix les Bains 74600 SEYNOD, immatriculée au Registre du
Commerce et des Sociétés d’ANNECY sous le numéro 344 287 925,

 

A simplified joint stock company whose registered office is located at sis 88,
Avenue d’Aix les Bains 74600 SEYNOD, registered under number n° 344 287 925 at
the ANNECY Trade and Companies Registry,

 

 

 

Représentée par Monsieur Andreas MEIER, Président,

 

Represented by Mr Andreas MEIER, President,

 

 

 

 

Ci-après dénommée la « Société »

 

Referred to as the “Company”

 

 

 

D’UNE PART

 

ON THE ONE HAND

 

 

 

ET

 

AND

 

 

 

Monsieur Marc KOTELON

 

Mr. Marc KOTELON

 

 

 

Demeurant 289, route du Cherrey 74800 SAINT LAURENT, immatriculé à la sécurité
sociale sous le numéro 1631078018177.

 

Living 289, route du Cherrey 74800 SAINT LAURENT, whose social security number
is 1631078018177.

 

 

 

Ci-après dénommé « Monsieur KOTELON »

 

Referred to as “Mr. KOTELON”

 

 

 

D’AUTRE PART

 

ON THE OTHER HAND

 

 

 

Ci-après dénommées ensemble les « Parties »

 

Both referred to as the “Parties”

 

 

 

PRÉAMBULE

 

PREAMBLE

 

 

 

Monsieur KOTELON a été embauché par la Société KEMET Electronics SAS le
1er avril 2013 comme Vice-Président Ventes internationales, Statut Cadre
Dirigeant, Group V — Coefficient 880, conformément à la convention collective
applicable (Convention collective nationale des Industries chimiques).

 

 

En cette qualité, Monsieur KOTELON percevait une rémunération brute mensuelle
forfaitaire de 29.408,05 €.

 

Mr. KOTELON was employed by KEMET Electronics SAS as from 1st April 2013 in a
capacity as Executive Vice-President, Global Sales, with a Cadre Dirigeant
status, Group V — Coefficient 880 according to the applicable collective
bargaining agreement (National Collective bargaining Agreement of the Chemical
Industries).

 

In this capacity, Mr. KOTELON was paid a gross monthly lump sum remuneration of
€ 29,408.05.

 

 

 

Outre ses fonctions opérationnelles, Monsieur KOTELON détenait le mandat social
de Président de KEMET Electronics SAS, dont il a démissionné le 17 mai 2013. Son
départ a été entériné par un procès-verbal de l’assemblée générale
extraordinaire du 28 mai 2013.

 

Concurrently, he held the corporate office of CEO of KEMET Electronics SAS of
which he resigned on May 17th 2013. His departure was taken into account in a
general meeting minute dated the 28 May 2013.

 

 

 

S’estimant en désaccord avec des choix faits par le

 

Considering that he was in disagreement with

 

1

--------------------------------------------------------------------------------


 

Groupe, Monsieur Kotelon a pris certaines positions et exprimé des opinions qui
ont généré des situations préjudiciables aux intérêts de l’entreprise.

 

choices made by the Group, Mr KOTELON’s Mr. Kotelon took certain positions and
expressed opinions that have generated situations damaging to the Company’s
interest.

 

 

 

Par lettre remise en main propre le 8 août 2013, la Société a convoqué Monsieur
KOTELON à un entretien préalable fixé au 19 août 2013 en vue d’un éventuel
licenciement.

 

Une lettre de licenciement lui a ensuite été notifiée par courrier Chronopost
daté du 22 août 2013 en ces termes :

 

« Vous occupez le poste de Vice-Président Ventes internationales au sein de
notre société.

 

A ce titre, vous gérez notamment de nombreux projets pour des clients très
importants. En outre, vous travaillez sur des projets internes capitaux pour la
Société.

 

La nature de vos fonctions nécessite une grande implication et une adhésion aux
décisions prises par la Société et par le groupe auquel elle appartient.

 

 

Or, vous avez fortement critiqué les choix opérationnels faits par la Société,
prise en ma qualité de nouveau Président, sous l’impulsion des directives
données par le groupe. Vous avez également refusé d’appliquer certaines des
décisions prises.

 

Il en est résulté une situation de blocage et de tension palpable qui se
manifeste notamment par la cristallisation de désaccords et de refus de
comprendre les orientations que je prends pour réorganiser l’activité la
Société.

 

Compte tenu de la dimension stratégique de vos fonctions, des responsabilités
qui vous sont confiées et de votre rôle, puisque vous êtes en relation directe
avec nos principaux clients et fournisseurs, la Société ne peut pas accepter ce
comportement, considérant notamment la gêne que cela provoque sur la bonne
marche de l’entreprise, les risques de dérives qu’il peut engendrer sur
l’accomplissement de vos missions et la réputation de la Société.

 

Votre attitude constitue, de la part d’un cadre exerçant vos fonctions, un
manquement à vos obligations contractuelles qui peut devenir très vite ingérable
et qui est, en tout état de cause, préjudiciable aux intérêts de l’entreprise.

 

C’est dans ces conditions et pour les motifs ci-dessus énoncés que je suis
contraint de vous notifier votre licenciement »

 

By a letter hand-delivered against receipt the 8th August 2013, the Company
invited Mr. KOTELON to a preliminary meeting prior to a possible dismissal
scheduled the 19th August 2013.

 

The Company notified Mr. KOTELON his dismissal by Chronopost dated the
22nd August 2013 as follows:

 

“You perform as “International Sales Vice-President” within our Company.

 

In that respect, you are notably managing many projects for major clients.
Further, you are working on crucial internal projects for the Company.

 

The nature of your functions implies that you are deeply involved in your job,
that you agree with the decisions taken by the Company and the group to which
the Company belongs.

 

However, you have strongly criticized operational choices made by the Company,
notably represented by me, in my capacity as new CEO, further to instructions
given by the group and you are also refusing to enforce some of its decisions.

 

This has resulted into a deadlock and tensed situation notably by the
crystallization of disagreements and lack of understanding of the choices I make
to reorganize the activity of the Company.

 

Given your activity, the responsibilities which are entrusted to you and your
role, since clients and suppliers are in direct relationship with you, the
Company can no longer accept this behaviour, considering the disorder this
causes on the smooth running of the business, the risks and drifts which could
be caused on the achievement of your missions and on the Company’s reputation.

 

 

Coming from an executive-level employee, your attitude constitutes a breach of
your contractual obligations which can quickly become unmanageable and, in any
case, is damaging to the Company’s interests.

 

It is under these circumstances and for the above mentioned motives that I am
forced to notify you your dismissal.

 

 

 

Le 23 août 2013, à réception de la lettre, Monsieur KOTELON a immédiatement
contacté la Société et a vivement contesté son licenciement, arguant en
particulier que cette décision était dépourvue de

 

The 23rd August 2013, following receipt of his letter, Mr. KOTELON immediately
gave a call to the Company to challenge this decision, arguing in particular
that his dismissal was without grounds

 

2

--------------------------------------------------------------------------------


 

toute cause réelle et sérieuse, que compte tenu de ses missions, on ne pouvait
lui reprocher d’exprimer un point de vue différent et que son attitude n’avait
rien de risqué pour la Société.

 

Il a ajouté que, dans ces conditions, il était hors de question qu’il exécute
son préavis.

 

Par mail adressé l’après-midi-même, Monsieur KOTELON a donc formalisé une
demande de dispense de préavis qui a immédiatement été acceptée par la Société.

 

 

Le contrat de travail de Monsieur KOTELON a donc pris fin le 23 août 2013.

 

Considérant que les circonstances de son licenciement étaient particulièrement
vexatoires et attentatoires à sa considération, Monsieur KOTELON insistait sur
le fait que cette décision injustifiée lui causait, un préjudice moral et
professionnel important, accru par le fait que cela le faisait passer pour une
personne déloyale, tant au sein de la Société qu’à l’extérieur de la Société et
du Groupe.

 

Ce faisant, Monsieur KOTELON a fait connaître à la Société son intention de
saisir le Conseil de Prud’hommes pour obtenir en justice la réparation de son
préjudice.

 

and that, in view of his assignments, one could not reproach him the fact of
expressing a different standpoint, and that his behavior was not risky for the
Company.

 

He added that he refuses to perform his notice period.

 

 

By email sent the very afternoon,, Mr. KOTELON consequently requested in writing
the Company to release him from performing his notice period. This request was
immediately agreed by the Company.

 

The employment contract of Mr. KOTELON thus ended the 23rd August 2013.

 

Considering Mr. KOTELON contends that the circumstances surrounding his
dismissal were particularly vexatious and prejudicial towards him, Mr. KOTELON
stressed in particular that this unjustified decision, caused him a moral and
professional loss, aggravated by the fact that the dismissal caused him to
appear as unethical both within the Company and outside the Company and the
Group.

 

Mr. KOTELON then informed the Company of his intention to bring the case before
the court in order to obtain legal compensation for his loss.

 

 

 

De son côté, la Société a maintenu sa position, estimant que les faits
justifiaient incontestablement son licenciement.

 

The Company stood its ground, considering that the dismissal was based and
justified by real and serious grounds.

 

 

 

Par la suite, après s’être entretenues à plusieurs reprises en vu de parvenir à
mettre fin définitivement au litige qui les opposait tout en évitant les aléas
et lenteurs inhérents à un procès, les Parties se sont finalement rapprochées
et, par l’intermédiaire de leurs Conseils respectifs, sans remettre en cause le
bien-fondé de leurs positions respectives, sont parvenues, après discussions et
au moyen à de concessions réciproques, au présent accord transactionnel.

 

Subsequently and after having conferred, the Parties have come together and,
having discussed the matter between themselves and having made mutual
concessions without however any recognition of torts on either side, have
agreed, via their respective legal Counsels, to the present settlement
agreement, with a view to putting an end to any legal action between them and
avoid potential uncertain and lengthy legal proceedings.

 

 

 

Ceci étant rappelé, il a été expressément convenu, à titre transactionnel
irrévocable et définitif, ce qui suit :

 

In light of the above, the following has been expressly agreed as an irrevocable
and permanent settlement:

 

 

 

ARTICLE 1 — OBJET

 

ARTICLE 1 — OBJECT

 

 

 

La présente transaction a pour objet de mettre fin à tout litige né ou à naître
de la formation, de l’exécution comme de la rupture du contrat de travail de
Monsieur KOTELON, et de toutes ses conséquences, les Parties ayant décidé de
régler à l’amiable leur différend au moyen de concessions réciproques.

 

The present settlement agreement is aimed at settling any litigation whether
present or future as a result of the execution, implementation and termination
of the employment contract of Mr. KOTELON, and of the consequences thereof, the
Parties having decided to amicably settle their dispute by way of mutual
concessions.

 

3

--------------------------------------------------------------------------------


 

Il est précisé que la présente transaction couvre l’ensemble des relations
professionnelles existant et/ou ayant existé entre Monsieur KOTELON, la Société,
ainsi que toute autre société/succursale/filiale appartenant au Groupe.

 

For the avoidance of doubt, the present settlement agreement covers all and any
professional relationships existing or having existed at any time between
Mr. KOTELON, the Company, as well as each and every
company/subsidiaries/branches being part of the group.

 

 

 

A titre purement transactionnel, et sans que cela implique une quelconque
reconnaissance de tort de sa part, ni soit de nature à remettre en cause le
licenciement de Monsieur KOTELON qui confirme par les présentes qu’il n’entend à
aucun moment remettre en cause ni sa décision ni les circonstances qui ont
entourées sa décision de démissionner de son mandat de Président de KEMET
Electronics SAS, la Société accepte de prendre en considération le préjudice
moral et professionnel dont Monsieur KOTELON se prévaut par suite de cette
décision et des circonstances de cette mesure.

 

On a purely settlement basis and without acknowledging any fault on its part in
any way nor casting any doubt on Mr. KOTELON’s dismissal, the later confirming
in addition that he does not intend to challenge at any time neither the
decision he made nor the circumstances surrounding his decision to resign from
his office of the KEMET Electronics SAS, agrees to take into account the moral
and professional loss that Mr. KOTELON claims to have suffered due to this
decision and the circumstances related thereto.

 

 

 

En contrepartie et à titre également transactionnel, Monsieur KOTELON renonce à
contester, dans quelque pays que ce soit et devant quelque juridiction que ce
soit, à la fois les conditions de formation, d’exécution, les motifs et les
modalités de la rupture de son contrat de travail et de sa démission de son
mandat de Président, ainsi que toutes ses conséquences et renonce à toutes ses
prétentions à quelque titre et pour quelque cause que ce soit du fait de
l’exécution ainsi que des conditions de fond comme de forme de la rupture de son
contrat de travail, de sa démission de son mandat social et leurs conséquences.

 

In exchange for which and on a purely settlement basis, Mr. KOTELON waives any
right to claim or question either the terms and conditions or the reasons for
the conclusion and the termination of his employment contract arising out of the
decision to dismiss him and his resignation as CEO and all its consequences and
agrees to waive any claim of whatever kind and for whatever reason whether
relating to the execution, the performance of his employment contract or to the
factual or formal requirements relating to his dismissal and his resignation
from his office and their consequences.

 

 

 

ARTICLE 2 — INDEMNITE TRANSACTIONNELLE

 

ARTICLE 2 — SETTLEMENT INDEMNITY

 

 

 

A titre purement transactionnel et sans que cela vaille reconnaissance du bien
fondé des prétentions de Monsieur KOTELON, la Société consent à lui verser une
indemnité transactionnelle globale, forfaitaire et définitive d’un montant net
de CSG/CRDS de 45.575 euros (quarante-cinq mille cinq cent soixante-quinze
euros) destinée à réparer le préjudice qu’il invoque toutes causes confondues du
fait de la formation, de l’exécution comme de la rupture de son contrat de
travail, de sa démission de son mandat social et toutes ses conséquences, ainsi
que de ses relations de fait ou de droit avec la Société ou l’une des sociétés
du groupe.

 

On a purely settlement basis and without any recognition of the merits of
Mr. KOTELON’s arguments, the company agrees to pay Mr. KOTELON, as a full and
final settlement indemnity a net amount of CSG/CRDS equal to €45,575 (forty five
thousand five hundred seventy-five euros) aimed at compensating the losses that
he claims may result from any cause relating to the conclusion, the performance
and the termination of his employment contract, his resignation from his office
and all of the ensuing consequences, as well as from his legal or factual
relations with the Company or with any of the companies of the group.

 

 

 

Le paiement de cette indemnité transactionnelle, sera effectué au moyen d’un
virement sur le compte bancaire de Monsieur KOTELON après déduction de la
CSG/CRDS et de toutes les charges sociales obligatoires dans les huit jours de
la signature des présentes.

 

The settlement indemnity will be transferred to Mr. KOTELON’s bank account after
deduction of the CSG/CRDS and all the mandatory social contributions within the
8 days of the signature of the settlement agreement.

 

4

--------------------------------------------------------------------------------


 

Monsieur KOTELON reconnaît expressément et après mûre réflexion et évaluation
que le versement de cette indemnité transactionnelle répare l’intégralité du
préjudice moral et professionnel dont il se prévaut par suite de la rupture de
son contrat de travail et de sa démission de son mandat, des circonstances et
des conséquences de cette mesure et de ces décisions.

 

Mr. KOTELON expressly acknowledges, after thorough consideration, that this
settlement indemnity effectively compensates for all moral and professional
losses he could possibly claim in relation to the termination of his employment
contract, the resignation from his office and to the circumstances and
consequences of these decisions.

 

 

 

Monsieur KOTELON déclare être totalement informé de sa situation à l’égard des
autorités de sécurité sociale et d’assurance chômage, ainsi que des autorités
fiscales.

 

En particulier, Monsieur KOTELON déclare avoir été dûment informé des
conséquences que le paiement de cette indemnité transactionnelle pourrait avoir
sur une possible indemnisation par le Pôle emploi en terme, notamment,
d’extension du « délai de carence », ou en ce qui concerne un possible
remboursement par lui des sommes qui lui auraient été versées par le Pôle
emploi.

 

Par ailleurs, il reconnaît et accepte que chacune des Parties sera seule
responsable de ses relations avec (i) les autorités fiscales et le Pôle emploi
en ce qui concerne Monsieur KOTELON et (ii) l’URSSAF en ce qui concerne la
Société, et de toutes éventuelles demandes d’information émanant de ces
organismes.

 

Mr. KOTELON also acknowledges being fully aware of his situation regarding tax,
social security and unemployment insurance authorities.

 

In particular, Mr. KOTELON acknowledges having been duly informed of the impact
of the payment of the settlement indemnity on possible benefits from the
Unemployment Fund in terms, notably, of extension of the “waiting period” or in
respect of a potential reimbursement by Mr. KOTELON of the amounts that the
Unemployment Fund may have paid him.

 

In addition, he acknowledges that each Party shall be solely responsible for its
relations with (i) tax and/or social security authorities and the Unemployment
Fund (« Pôle emploi”) as for Mr. KOTELON, and (ii) with the URSSAF as for the
Company, in respect of every possible request for information made by such
authorities.

 

 

 

En contrepartie du versement à bonne date de la présente indemnité
transactionnelle, les Parties se reconnaissent entièrement libérées l’une envers
l’autre, de tout compte au jour de la signature des présentes se trouvant
définitivement réglé et apuré entre elles pour toute cause que ce soit.

 

In consideration for the payment on due date of this settlement indemnity, the
Parties declare that they are fully released towards each other, all accounts
being fully settled between them on the date of signature of this agreement.

 

 

 

ARTICLE 3 — SOLDE DE TOUT COMPTE

 

ARTICLE 3 —SETTLEMENT IN FULL

 

 

 

Mr KOTELON reconnaît avoir perçu l’ensemble des sommes qu’il était en droit de
recevoir au titre de son solde de tout compte ainsi que ses documents de fin de
contrat (attestation Pôle emploi et certificat de travail), ce dont il donne
bonne et valable quittance à la Société.

 

Mr. KOTELON hereby acknowledges having received all the monies he was entitled
to for his full and final settlement, together with the end of contract
documents (Pôle Emploi certificate and work certificate), and of which he
formally acknowledges receipt to the Company

 

 

 

ARTICLE 4 — RENONCIATION

 

ARTICLE 4 — WAIVER

 

 

 

Moyennant le paiement à bonne date de la somme mentionnée à l’article 2
ci-dessus, Monsieur KOTELON se déclare rempli de l’intégralité de ses droits et
les Parties considèrent que tous les comptes, désaccords, différends, litiges
sans exception ni réserve pouvant exister entre elles à quelque titre que ce
soit, ainsi que de ses relations de fait ou de droit avec la Société ou l’une
des sociétés du groupe, sont définitivement et irrévocablement réglés et
éteints.

 

Upon payment on due date of the sum referred to above under article 2,
Mr. KOTELON warrants that all of his rights and claims in this matter have been
met. The Parties therefore consider that all accounts, conflicts, claims between
them and with any of the companies of the group are permanently and irrevocably
cured and exhausted.

 

5

--------------------------------------------------------------------------------


 

Monsieur KOTELON renonce irrévocablement et définitivement en toute liberté et
connaissance de cause à toute autre somme, versement, élément de salaire
(notamment au titre d’éventuelles stock-options, programme d’intéressement tel
que LTIP et/ou KAIP, heures supplémentaires, 13ème mois, prime de vacances…),
ainsi qu’à toute forme d’indemnisation à laquelle il pourrait éventuellement
prétendre au titre notamment, sans y être limité, des dispositions applicables
en matière de discrimination, des articles L.1131-1 à L.1132-3 et suivants du
Code du travail, le cas échéant, à l’égard de la Société et/ou de toute autre
société du groupe auquel elle appartient, à quelque titre et pour quelque cause
que ce soit, du fait de toute relation professionnelle ayant pu exister entre
les Parties, de la formation et de l’exécution de son contrat de travail, ainsi
que des conditions de fond comme de forme de la cessation de ce contrat et de
son mandat et de leurs conséquences.

 

Mr. KOTELON freely, irrevocably and permanently and in full knowledge of all
relevant facts, waives the right to any other sum, payment, part of his salary
(including in respect of possible stock options, voluntary or statutory profit
sharing plans such as LTIP and/or KAIP, overtime, 13th months, vacation
premium…), as well as waiving any form of compensation which he may claim
including but not limited to the provisions applicable to the discrimination and
to the articles L.1131-1 à L.1132-3 of the French Labor Code to be entitled to
from the Company and/or any other company in the group whatsoever, and for any
reason whatsoever arising from any professional relationship that may have
existed between the parties, the conclusion and the performance of his contract
of employment as well as from the factual and formal conditions of the
termination of his employment contract and his office and their related
consequences.

 

 

 

Monsieur KOTELON déclare en conséquence renoncer à quelque action directe ou
indirecte que ce soit pour faire valoir quelque droit que ce soit, né ou à
naître, au titre de ses relations passées de droit ou de fait avec la Société et
toute autre société du groupe, ses dirigeants, mandataires sociaux et ses
salariés. La Société et toute autre société du groupe prennent un engagement
réciproque vis-à-vis de Monsieur KOTELON.

 

Il est entendu que Monsieur KOTELON a acquis 20 000 stock-options qui pourront
être exercées dans les termes et conditions du plan de stock option applicable,
dans les 30 jours suivant la fin de son contrat de travail (soit 30 jours à
compter du 23 aout 2013). De même, Monsieur Kotelon pourra vendre les 46 000
« restricted shares » qu’il détient, selon les termes et conditions du plan
applicable

 

Mr. KOTELON consequently waives any rights that he had or may have had in
relation to any direct or indirect claim arising out of his legal and/or factual
professional relationship with the Company and/or any other company in the
group, their executive officers, directors, and/or employees. In the same way,
the Company and any other company in the group make a similar commitment towards
Mr. KOTELON.

 

It is hereby acknowledged that Mr. Kotelon has acquired 20 000 stock options
which can be exercised as per the terms and condition of the applicable stock
option plan, in the 30 days following the end of his employment contract (I.e.
in the 30 days following August 23, 2013). Mr. Kotelon will also be able to
trade the acquired 46 000 restricted shares, as per the terms and conditions of
the applicable plan.

 

 

 

Dans l’hypothèse où une organisation syndicale ou une association intenterait
une action en faveur de Monsieur KOTELON, notamment en application des articles
L. 1134-3, L. 1154-2, L. 1144-2 et L. 2262-9 et L. 2262-10 du Code du travail et
sans que cette liste soit exhaustive, Monsieur KOTELON s’engage par les
présentes à s’y opposer par lettre recommandée avec accusé de réception dans un
délai de quinze jours à compter de la saisine ou de la connaissance de celle-ci.

 

Cette opposition devra être transmise par lettre recommandée avec accusé de
réception d’une part à la juridiction saisie et d’autre part à ou aux
organisations syndicales et/ou associations visées par ces articles, ayant saisi
ou parties à l’action.

 

Should any Trade Union or organization start proceedings in favor of Mr KOTELON,
including but not limited to, pursuant to the provisions of articles L. 1134-3,
L. 1154-2, L. 1144-2, L. 2262-9 and L. 2262-10 of the French Labor Code (without
this list being all-comprehensive), Mr KOTELON undertakes to oppose such action
by registered mail with acknowledgement of receipt within 15 days from either
notification or from having knowledge of the same.

 

This opposition by registered mail with acknowledgement of receipt shall be sent
to the relevant jurisdiction on the one hand and on the other hand to the
relevant unions or organisations referred to in the above articles having
initiated the

 

6

--------------------------------------------------------------------------------


 

 

 

Dans les cinq jours de l’opposition de Monsieur KOTELON, celui-ci en adressera
copie à la Société.

 

 

Le respect des obligations visées au paragraphe précédent et au présent
paragraphe est essentiel et conditionne la validité même du présent protocole. A
défaut de tels engagements, la Société n’aurait pas conclu la présente
transaction.

 

action or being part to it.

 

Within five days from notification of his opposition to such action, Mr KOTELON
shall communicate a copy of it to the Company.

 

Compliance with the requirements provided under the above and the present
sections shall be a condition to the validity of this settlement agreement.
Failing such covenants, the Company would not have entered into the present
settlement agreement.

 

 

 

Compte tenu des dispositions des présentes et en contrepartie de la renonciation
de Monsieur KOTELON, la Société et toute autre société du groupe auquel elle
appartient se déclarent également être remplies de l’intégralité de leurs droits
au titre des relations professionnelles précitées.

 

In consideration of the above, and of the waiver given by Mr. KOTELON, the
Company and/or any other company within the group a, also acknowledge that their
rights and claims in relation to the above professional relationships have been
met.

 

 

 

ARTICLE 5 - CLAUSE DE CONFIDENTIALITE ET DE RESERVE

 

ARTICLE 5 — CONFIDENTIALITY CLAUSE

 

 

 

Monsieur KOTELON déclare et garantit qu’il n’a témoigné contre la Société ou
contre aucune des sociétés du groupe dans aucune instance ou action et déclare
et garantit notamment qu’il n’a établi contre elles aucune attestation en vue
d’être produite dans aucune instance ou action en cours ou à venir.

 

 

Il s’interdit de témoigner contre la Société ou contre toute autre société du
groupe dans toutes instances ou actions en cours ou à venir et notamment
d’établir contre elles des attestations destinées à être produites dans toutes
instances ou actions en cours ou à venir. Monsieur KOTELON s’interdit
d’intervenir dans le moindre contentieux pouvant exister entre la Société ou
toute autre société du groupe, des tiers ou des salariés, sous quelque forme que
ce soit (attestation, témoignage, lettre, etc…).

 

Mr. KOTELON declares that he has not been a witness against the Company or
against any other company of the group before any court or for any claim
whatsoever and he declares and warrants that he has neither drafted nor prepared
any statement to be produced before any court or for any claim in progress or to
come.

 

He shall refrain from being a witness against the Company or against any other
company of the group before any court and for any come claim or action in
progress or to come and shall, in particular, refrain from disclosing statements
to be produced before any courts or for any actions in progress or to come.
Mr. KOTELON shall also refrain from being a party or being joined as a party to
any proceedings against the Company or any other company of the group, any third
party or other employees in any manner whatsoever (witness statement, oral
statement, letter, etc.).

 

 

 

Le respect des obligations visées au paragraphe précédent et au présent
paragraphe est essentiel et conditionne la validité même du présent protocole. A
défaut d’un tel engagement, la Société n’aurait pas conclu la présente
transaction.

 

Compliance with the requirements provided under the above and the present
sections shall be a condition to the validity of this settlement agreement.
Failing such covenant, the Company would not have entered into the present
settlement agreement.

 

 

 

La Société et Monsieur KOTELON expriment leur souci de mutuel apaisement et leur
souhait de redonner à leurs relations un caractère d’estime et de courtoisie.

 

The Company and Mr. KOTELON each confirm their concern for mutual understanding
and their wish to restore to their relationship to one of courtesy and respect.

 

 

 

En conséquence, Monsieur KOTELON et la Société ainsi que toute autre société du
groupe s’interdisent toute déclaration, comme tout comportement qui

 

As a consequence, Mr. KOTELON, the Company and any other company in the group
shall refrain from making any statement or behaving in any such

 

7

--------------------------------------------------------------------------------


 

pourrait avoir, par quelque moyen que ce soit, directement ou indirectement, un
retentissement défavorable sur la réputation de l’autre partie.

 

way which could, whether directly or indirectly, have an adverse effect on the
other party’s name.

 

 

 

La Société et/ou toute autre société du groupe s’engage, dans les réponses
qu’elle viendrait à apporter à toutes interrogations dont toute personne
physique ou morale lui ferait part, en vue du recrutement de Monsieur KOTELON, à
ne pas faire référence aux motifs énoncés dans la lettre de licenciement et plus
généralement, la Société et/ou toute autre société du groupe s’engage à se
comporter avec une totale neutralité à l’égard de Monsieur KOTELON, à ne pas la
dénigrer ni à lui porter préjudice auprès des clients, concurrents ou auprès de
tiers et notamment auprès d’un employeur potentiel et à s’abstenir, dans les
réponses qu’elle viendrait à apporter de faire référence à des éléments
négatifs.

 

The Company and/or any other company of the group undertakes in the answers to
all questions that any natural person or legal entity would raise in view of the
recruitment of Mr. KOTELON, not to refer to the reasons mentioned in the
dismissal letter and, more generally, the Company and/or any other company of
the group undertakes to behave with complete neutrality towards Mr. KOTELON, not
to denigrate or to harm him vis-à-vis customers, competitors or other third
parties, including to a potential employer, and to refrain in the answers it
would give to refer to negative elements.

 

 

 

A ce titre, la Société prendra toutes les précautions nécessaires pour faire
respecter cet engagement.

 

The Company also agrees to take such steps as may be necessary to comply with
this obligation.

 

 

 

Monsieur KOTELON s’engage, en outre, à garder le secret professionnel à l’égard
de toutes les informations dont il aurait eu connaissance au cours de son
activité professionnelle et ce y compris jusqu’au terme de son préavis, quelle
qu’en soit la nature, concernant les activités et affaires de la Société ainsi
que de toute autre entreprise liée économiquement ou organiquement au groupe
auquel appartient la Société qui ne sont pas destinées à être rendues publiques.

 

Mr. KOTELON also expressly agrees that he will keep confidential all information
of any kind which he came to know during the course of his employment, the
duration of the notice period included, and relating to the business and affairs
of the Company and of any other company which is associated, whether
economically or organically, with the group of which the Company is part and
which are not intended to become public knowledge.

 

 

 

Les termes de cet accord seront rendus publics par KEMET conformément à la
réglementation boursière applicable aux États-Unis.

 

The terms of the agreement will be disclosed publicly by KEMET pursuant to
United States securities regulations.

 

 

 

Les Parties déclarent expressément qu’elles considèrent que le respect des
dispositions du présent article 5 constitue une condition déterminante de leur
consentement à conclure le présent accord transactionnel.

 

The Parties expressly declare that they consider that the absolute observance of
the provisions of the present article 5 is an essential condition to their
consent to enter into this settlement agreement

 

 

 

ARTICLE 6 — RENONCIATION A TOUTE CLAUSE DE NON SOLLICITATION DE CLIENTELE ET DE
NON CONCURRENCE

 

ARTICLE 6 — WAIVER OF ANY NON SOLICITATION OF CLIENT AND NON COMPETE PROVISION

 

 

 

Par les présentes, la Société confirme à Monsieur KOTELON qu’elle le libère de
tout engagement de non concurrence et de non sollicitation de clientèle qui
pourraient le lier à la Société, de sorte que celle-ci ne lui sera redevable
d’aucune indemnité à ces titre, ce que Monsieur KOTELON accepte expressément et
sans réserve.

 

The Company confirms to Mr. KOTELON that it hereby releases Mr. KOTELON from any
potential non-competition and non solicitation of client obligations. The
Company will therefore have no liability whatsoever to Mr. KOTELON (either now
or in the future) for any indemnity in that respect, which Mr. KOTELON expressly
and entirely acknowledges.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 7 - PORTEE DE LA TRANSACTION

 

ARTICLE 7— EFFECT OF THIS SETTLEMENT AGREEMENT

 

 

 

Les dispositions ci-dessus ont été librement débattues et arrêtées par les
Parties et elles représentent leurs concessions réciproques. Elles constituent
une transaction au sens des articles 2044 et suivants du Code civil avec les
effets prévus à l’article 2052 du même Code aux termes duquel les transactions
entre les parties ont l’autorité de la chose jugée en dernier ressort et ne
peuvent être révoquées pour cause d’erreur de droit ni pour cause de lésion.

 

The foregoing clauses, which have been freely discussed and agreed by the
parties in order to represent their mutual concessions, are deemed a settlement
agreement pursuant to Articles 2044 and seq of the French Civil Code and have
the effects provided for by Article 2052 of that Code meaning that settlements
made between the parties have the authority of final judgment and cannot be
revoked owing to either a legal error or to a damage (“lesion”) (undervalue of
one party’s obligation as compared to those of the other party).

 

 

 

Les Parties reconnaissent, enfin, avoir eu tout le temps et les informations
nécessaires à la formation de leur consentement.

 

 

Seule la version française des présentes fait foi.

 

The Parties hereby acknowledge that they have had all the necessary time and
information to be able to give their consent in this matter.

 

Only the French version of this agreement is binding.

 

 

 

Fait à PARIS

 

Made in PARIS

 

 

 

Le 6 septembre 2013

 

On 6 September 2013

En deux exemplaires, dont un pour chacune des parties

 

In two original counterparts (one for each party)

 

 

 

Pour KEMET Electronics SAS(1)

 

For KEMET Electronics SAS(2)

Monsieur Andreas MEIER, Président

 

 

LU ET APPROUVÉ — BON POUR TRANSACTION FORFAITAIRE, GLOBALE ET DÉFINITIVE ET
RENONCIATION À ACTION

 

Mr Andreas MEIER, President

 

READ AND APPROVED — VALID FOR SETTLEMENT RELEASE — VALID FOR ALL-INCLUSIVE AND
FINAL SETTLEMENT AND WAIVING OF ANY CLAIM — AGREED

/s/ ANDREAS MEIER

 

/s/ ANDREAS MEIER

 

 

 

 

 

 

Monsieur Marc KOTELON (1)

 

Mr. Marc KOTELON (2)

 

 

 

/s/ MARC KOTELON

 

/s/ MARC KOTELON

LU ET APPROUVÉ — BON POUR TRANSACTION FORFAITAIRE, GLOBALE ET DÉFINITIVE ET
RENONCIATION À ACTION

 

READ AND APPROVED — VALID FOR SETTLEMENT RELEASE — VALID FOR ALL-INCLUSIVE AND
FINAL SETTLEMENT AND WAIVING OF ANY CLAIM — AGREED

 

--------------------------------------------------------------------------------

(1) - Faire précéder la signature de la mention « Lu et approuvé — Bon pour
transaction forfaitaire, globale et définitive et renonciation à action ». (2) -
Precede your signature by the written statement « Read and approved — Valid for
settlement release — Valid for all-inclusive and final settlement and waiving of
any claim — Agreed ».

 

9

--------------------------------------------------------------------------------